Pish, J.
Where a judgment was rendered at chambers on June 30, 1902, and a bill of exceptions alleging error therein was tendered to the judge on July 30, 1902, the tender of the bill of exceptions was not, as required by the Civil Code, § 5539, “within thirty days from . . the date of the decision.” Peterson v. Georgia R. Co., 97 Ga. 798, and cases cited; Jones v. Kern, 101 Ga. 309. Consequently the writ of error in such a case will, upon motion therefor, be dismissed by this court.

Writ of error dismissed.


By five Justices.